IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 98-51146
                          Summary Calendar


JERRY HOMANN,

                                          Plaintiff-Appellant,

versus

KENNETH S. APFEL, COMMISSIONER OF SOCIAL SECURITY,

                                          Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. A-97-CV-717-JN
                       --------------------
                         November 9, 1999

Before REAVLEY, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Jerry Homann has appealed the district court’s order

affirming the decision of the Commissioner of Social Security

denying his claim for disability benefits.   Homann contends: that

the Commissioner erred in failing to credit his treating

physician’s opinion that Homann’s condition met or was equal to

listing 1.05C of the Listing of Impairments; that the

Commissioner erred by disregarding Homann’s limitation in the use

of his hands; that the Commissioner failed to prove that there

are a substantial number of jobs in the economy that he can

perform; and that the Commissioner did not apply the proper

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 98-51146
                                -2-

standard in reviewing his subjective complaints of pain.   Based

upon a careful review of the record, the briefs, and applicable

law, we conclude that there was substantial evidence in the

record to support the Commissioner’s decision to deny disability

benefits and that the Commissioner used proper legal standards in

evaluating the evidence.   See Villa v. Sullivan, 895 F.2d 1019,

1021 (5th Cir. 1990) (standard of review).   The district court’s

judgment is AFFIRMED.